DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2-8 and 14-26 are pending. 
Claims 2, 3, 6, 8, 14, 15, 18, and 20 are currently amended by a preliminary amendment filed on 12/23/20219.
Claims 1 and 9-13 are cancelled by a preliminary amendment filed on 12/23/2019.
Claims 21-26 are newly added by a preliminary amendment filed on 12/23/2019.
Claims 2-8 and 14-26 have been examined.
Claims 2-8 and 14-26 are rejected.
Priority
	Priority to 371 PCT/US18/39177 filed on 06/23/2018, which claims priority to application 62/525097 filed on 06/26/2017 is acknowledged.
Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6-8, 14, 15, 18-21, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kota et al. (International Application Published Under the PCT WO 2008/117300 A2, Published 10/02/2008) in view of Geng (Effects of Iodophor Exposure Therapy for Skin Lesion, Publication 2012).
The claims are directed to methods of inhibiting or treating a fibrillary collagenous growth comprising applying a composition comprising elemental iodine and a non-migratory vehicle such as a water soluble modified starch, the composition is an iodophore. The claims are further directed to the method comprising instructions to the human. 
Kota et al. teach cadexomer iodine is an iodophore comprising 0.9% iodine in hydrophilic modified starch carrier for application to wounds (page 1, lines 11-15).

Geng teach application of iodophore to skin lesions resulted in healing of scars (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the composition of Kota et al. to prevent and/or heal scars and have a reasonable expectation of success. One would have been motivated to do so since Geng teaches that iodophores can be used to treat scars and Kota et al. teach an iodophore. 
The Examiner defines  fibrillary collagenous growth to include scars. It is inherent to the cadexomer taught by Kota et al. includes a non-migratory vehicle since it is structurally the same as the carrier of the instant invention. The Examiner reads the teaching of hydrophilic by Kota et al. to teach water soluble. 
With regard to the limitation that the human is provided instructions, it is non-functional printed matter. USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403. "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. If a new and nonobvious functional relationship between the printed matter and the substrate does exist, the examiner should give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). For example, in a kit containing a set of chemicals and a 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Claims 4, 5, 16, 17, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kota et al. (International Application Published Under the PCT WO 2008/117300 A2, Published 10/02/2008) in view of Geng (Effects of Iodophor Exposure Therapy for Skin Lesion, Publication 2012) as applied to claims 2, 3, 6-8, 14, 15, 18-21, 23, 25, and 26 above, and further in view of Davis et al. (US Patent Application Publication 2012/0184929 A1, Published 07/19/2012).
The claims are further directed to a kit comprising a tool such as container for application of the composition to the growth.
The teachings of Kota et al. and Geng are discussed above. 
Kota et al. and Geng lacks a teaching of a tool for application of the composition.
Davis et al. teach a skin dispenser comprising a container for an antiseptic composition comprising an iodophor (prior art claims 16-18, 22, and 23). The amount of skin antiseptic composition in the containers used in connection with the present invention should generally be able to cover an area of, e.g., 10 square centimeters or more, and thus typically have volume of, e.g., 5-15 milliliters (ml) (paragraph 0042).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the dispenser of Davis et al. with the composition of Kota et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a convenient dispenser of the composition. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617